Citation Nr: 1435909	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-13 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia of the right knee with Osgood Schlatter's disease, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2005 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and St. Petersburg, Florida.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left knee chondromalacia has been manifested by pain, with flexion limited to no less than 60 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation or subluxation.

2.  Throughout the period on appeal, the Veteran's right knee chondromalacia has been manifested by pain, with flexion limited to no less than 60 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation or subluxation.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5263 (2013).

2.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to notify was satisfied in a May 2011 letter sent to the Veteran.  

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  

The Veteran was afforded a VA examination in August 2011 for his knees.  The examiner reviewed the Veteran's claims file, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his disabilities in sufficient detail; and described the functional effects caused by his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination is an adequate basis on which to adjudicate the Veteran's increased rating claims.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

The Veteran maintains that he is entitled to an evaluation greater than 10 percent for his service-connected bilateral knee disabilities.

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In a January 2010 rating decision, the RO granted service connection for the Veteran's left and right knee disabilities.  Separate 10 percent ratings were assigned for each knee effective April 28, 2009, the day after his discharge from active duty service.  

The Veteran's claim for an increased rating was received in May 2011.  As such, the rating period on appeal is from May 2010.  38 C.F.R. § 3.400(o)(2).  Both the Veteran's right and left knee disabilities have been rated under the provisions of Diagnostic Code (DC) 5261-5014 throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that osteomalacia is the service-connected disorder, and it is rated as if the residual condition is limitation of extension under DC 5261.  The rating schedule directs that disabilities rated under DC 5014 will be rated on limitation of motion of the affected part, as degenerative arthritis.  

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Under DC 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  In addition to the foregoing, DC 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

In August 2011, the Veteran was afforded a VA examination to evaluate his knees.  The Veteran complained of instability and his knees giving way, pain, stiffness, weakness, decreased speed of joint motion and severe flare-ups of joint disease that occurred weekly.  The Veteran reported being able to stand for 15 to 30 minutes, and stated he could walk for more than one-quarter mile but less than one mile.  On physical examination, his gait was normal.  Range of motion testing revealed left knee flexion to 125 degrees and right knee flexion limited to 105 degrees, with objective evidence of pain with active motion on the right side.  Extension was not limited in either knee.  Repetitive testing did not reveal additional limitations in the range of motion of either knee.  

The examiner found bumps on the right knee consistent with Osgood-Schlatter's disease and a slightly tender right tibial tubercle, but no crepitation, no mass behind the knee, no grinding, no instability, no patellar or meniscus abnormality, and no abnormal tendons or bursae.  The examiner found no evidence of crepitation, mass behind the knee, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae of the left knee.  MRI test results revealed negative findings for the left knee.  In the right knee, there was a small bone contusion in the lateral tibial plateau, trace joint effusion and no meniscal tear or ligament tear noted.  The examiner diagnosed the Veteran with chondromalacia in both knees and Osgood Schlatter disease in the right knee.  The examiner commented that there was no significant effects on the Veteran's occupation. 

Based on the above evidence, the Board finds that a rating in excess of 10 percent for chondromalacia of the left knee is not warranted.  A rating in excess of 10 percent for chondromalacia of the right knee with Osgood Schlatter's disease is also not warranted.  

Although the RO has referred to DC 5261, limitation of extension, in evaluating the knee disabilities, the evidence does not show any actual or functional limitation of extension in either knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The evidence during the appeal period shows that extension in both knees was normal and there was no actual or functional limitation of flexion that would warrant assignment of a compensable rating.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in both knees but no additional limitation of motion.  Thus, assignment of a rating in excess of 10 percent for limitation of flexion under DC 5260 is not warranted.  Assignment of a separate rating for limitation of extension under DC 5261 is also not warranted as the Veteran has demonstrated full extension in both knees.

The Board further finds that assignment of a separate rating under DC 5257 for instability is not warranted for either knee.  The Veteran has complained of instability in his knees; however, the August 2011 VA examination found no objective evidence of instability of either knee.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his subjective reports of instability are given less probative weight than the August 2011 VA examination report, which objectively noted no knee instability.  

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage) and DC 5259 (symptomatic removal of semilunar cartilage).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, supra, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

The discussion above reflects that the symptoms of the Veteran's bilateral knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disability is primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the preponderance of the evidence is against ratings in excess of 10 percent for either the Veteran's service-connected left knee chondromalacia or right knee chondromalacia with Osgood Schlatter's disease during the period on appeal.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim of service connection for a low back disability.  

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of any diagnosed back condition.  The VA examiner noted the Veteran's complaints of back pain, as well as problems with lifting and carrying objects, but determined that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals of a disorder.  X-rays results of the lumbar spine were found to be normal.

In August 2010, the Veteran submitted a statement in support of his claim stating that he has been diagnosed with and receives treatment for a lumbar spine disability.  VA treatment records support the Veteran's statements of ongoing treatment for complaints of chronic back pain and an April 2013 VA treatment record notes that the Veteran underwent an MRI of the lumbar spine which showed he had spondylotic changes mainly at the L5/S1 level of the spine with disc desiccation, a small disc bulge, and protrusion contacting the left S1 nerve root, with no significant canal or foraminal compromise.

As the evidence of record reflects that the Veteran has a current lumbar spine condition, and he has competently reported suffering from chronic back pain since service, he should be afforded a new VA examination to determine whether his spine condition is related to service. 

Since the claims file is being returned it should be updated to include any outstanding private or VA treatment records.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since May 2013.  After securing the necessary release, the RO should obtain these records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his back condition.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  The claims file, to include a copy of this remand, must be available to the examiner for review.

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its onset during the Veteran's service or is otherwise related to his active duty military service?  

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


